--------------------------------------------------------------------------------

EXHIBIT 10.2
 
ESSEX PROPERTY TRUST, INC.
 
5,050,000
shares of 7.125% Series H Cumulative Redeemable Preferred Stock
(par value $0.0001 per share)


EQUITY DISTRIBUTION AGREEMENT
March 5, 2012
 
CANTOR FITZGERALD & CO.
499 Park Avenue
New York, New York 10022
 
Ladies and Gentlemen:
 
ESSEX PROPERTY TRUST, INC., a Maryland corporation (the “Company”), confirms its
agreement (this “Agreement”) with CANTOR FITZGERALD & CO. (“CF&Co”), as follows:


Section 1.          Issuance and Sale of Shares.
 
The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through CF&Co, acting as agent and/or principal, (a) up to 5,050,000 shares (the
“Shares”) of the Company’s 7.125% Series H Cumulative Redeemable Preferred
Stock, par value $0.0001 per share (the “Series H Preferred Stock”).  The
Company agrees that if CF&Co determines that CF&Co will purchase any Shares on a
principal basis (other than as a “riskless principal”), then the Company will
enter into a separate underwriting or similar agreement in form and substance
satisfactory to both the Company and CF&Co covering such
purchase.  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of Shares issued and sold under this Agreement shall be
the sole responsibility of the Company, and CF&Co shall have no obligation in
connection with such compliance.  The issuance and sale of Shares through CF&Co
will be effected pursuant to the Registration Statement (as defined below) that
became automatically effective when filed by the Company with the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-165693), including a base prospectus, relating to certain
securities, including the Shares, to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company will prepare, prior to the first Placement Notice
(as defined bleow), a prospectus supplement specifically relating to the Shares
(the “Prospectus Supplement”) to the base prospectus included as part of such
registration statement.  The Company will furnish to CF&Co, prior to the first
Placement Notice (defined below), for use by CF&Co, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Shares.  Except where the context
otherwise requires, such registration statement, when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.”  The base prospectus, including all documents incorporated therein
by reference, included in the Registration Statement, as it may be supplemented
by the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act
(“Rule 433”), relating to the Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).
 
Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Free Writing Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act on or after the initial effective date of
the Registration Statement, or the date of Prospectus Supplement, Prospectus or
such Free Writing Prospectus, as the case may be, and incorporated therein by
reference.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.          Placements.
 
Each time that the Company wishes to issue and sell the Shares hereunder (each,
a “Placement”), it will notify CF&Co by email notice (or other method mutually
agreed to in writing by the parties) containing the parameters in accordance
with which it desires the Shares to be sold, which shall at a minimum include
the number of Shares to be issued (the “Placement Shares”), the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one day and any minimum price per share below
which sales may not be made (a “Placement Notice”), a form of which containing
such necessary minimum sales parameters is attached hereto as Exhibit A.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Exhibit B (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from CF&Co set forth on Exhibit B, as such Exhibit B may be amended
from time to time.  The Placement Notice shall be effective upon receipt by
CF&Co unless and until (1) in accordance with the notice requirements set forth
herein, CF&Co declines to accept the terms contained therein for any reason, in
its sole discretion, (2) the entire amount of the Placement Shares have been
sold, (3) in accordance with the notice requirements set forth herein, the
Company suspends or terminates the Placement Notice, (4) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, (5) the Agreement has been terminated under the
provisions of Section 13 or (6) either party shall have suspended the sale of
the Placement Shares in accordance with Section 4 below.  The amount of any
discount, commission or other compensation to be paid by the Company to CF&Co in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Exhibit C.  It is expressly acknowledged
and agreed that neither the Company nor CF&Co will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to CF&Co and CF&Co does not decline the
terms of such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein.  In the event of a conflict
between the terms of this Section 2 and the terms of a Placement Notice, the
terms of the Placement Notice will control.
 
Section 3.          Sale of Placement Shares by CF&Co.
 
Subject to the provisions of Section 6(a), CF&Co, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the New York Stock Exchange (the
“NYSE”), to sell the Placement Shares up to the amount specified, and otherwise
in accordance with the terms of such Placement Notice.  CF&Co will provide
written confirmation to the Company (including by email correspondence to each
of the individuals at the Company set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom notice
is sent, other than via auto reply) no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Shares hereunder setting forth the number of Placement Shares
sold on such day, the compensation payable by the Company to CF&Co pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by CF&Co (as
set forth in Section 6(b)) from the gross proceeds that it receives from such
sales.  Subject to the terms of the Placement Notice, CF&Co may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the Securities Act, including without limitation sales
made directly on the NYSE, on any other existing trading market for the Series H
Preferred Stock or to or through a market maker.  Subject to the terms of a
Placement Notice, CF&Co may also sell Placement Shares by any other method
permitted by law, including but not limited to in privately negotiated
transactions.  For the purposes hereof, “Trading Day” means any day on which
shares of Series H Preferred Stock are purchased and sold on the principal
market on which the Series H Preferred Stock is listed or quoted.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.          Suspension of Sales.
 
The Company or CF&Co may, upon notice to the other party in writing (including
by email correspondence to each of the individuals of the other party set forth
on Exhibit B, if receipt of such correspondence is actually acknowledged by any
of the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable email correspondence to each of
the individuals of the other party set forth on Exhibit B), suspend the sale of
Shares under this Agreement; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement Shares
sold hereunder prior to the receipt of such notice.  Each of the parties agrees
that no such notice under this Section 4 shall be effective against the other
unless it is made to one of the individuals named on Exhibit B hereto, as such
exhibit may be amended from time to time.
 
Section 5.          Representations and Warranties by the Company.  The Company
represents and warrants to, and agrees with, CF&Co that as of (i) the date of
this Agreement, (ii) each Representation Date as defined in Section 7(n) below,
and (iii) each Applicable Time (as defined in Section 21 below):
 
(a)      Compliance with Registration Requirements. The Registration Statement
and any Rule 462(b) Registration Statement became automatically effective upon
filing with the Commission under the Securities Act.  The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.
 
(b)       No Misstatement or Omission.  The Prospectus when filed complied and,
as amended or supplemented, if applicable, will comply in all material respects
with the Securities Act.  Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied and, as of each Applicable Time, if any, will comply
in all material respects with the Securities Act and did not and, as of each
Applicable Time, if any, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Prospectus, as amended or
supplemented, as of its date, did not and, as of each Applicable Time, if any,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to CF&Co or
Janney Montgomery Scott LLC or MLV & Co. LLC (the “Alternate Managers”, and
together with CF&Co, the “Managers”) furnished to the Company in writing by the
Managers expressly for use therein.  There are no contracts or other documents
required to be described in the Prospectus or to be filed as exhibits to the
Registration Statement which have not been described or filed as required.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)       Offering Materials Furnished to CF&Co. The Company has delivered to
CF&Co one complete copy of the Registration Statement and a copy of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as CF&Co has reasonably
requested.
 
(d)       Distribution of Offering Material By the Company.  The Company has not
distributed and will not distribute, prior to the completion of CF&Co’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than the Prospectus or the Registration
Statement.
 
(e)       The Equity Distribution Agreement.  Prior to delivery of the first
Placement Notice, this Agreement (i) will have been, and thereafter will
continue to be, duly authorized, (ii) will have been executed and delivered by
the Company, and (iii) will have been, and will continue to be, a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
except as rights to indemnification hereunder may be limited by applicable law
and except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
 
(f)       Authorization of the Shares. Prior to delivery of the first Placement
Notice, the Shares to be sold by CF&Co, acting as agent and/or principal for the
Company, will have been, and thereafter will continue to be, duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company to CF&Co pursuant to this Agreement, will be validly issued, fully
paid and nonassessable.
 
(g)       No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.
 
(h)       No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company
(except for regular quarterly dividends publicly announced by the Company), or
(except for dividends paid to the Company or other subsidiaries) any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)        Independent Accountants.  KPMG LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the Exchange Act.
 
(j)        Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of or incorporated within the Registration
Statement and included in the Prospectus present fairly the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  The supporting schedules included in or incorporated in the
Registration Statement present fairly the information required to be stated
therein.  Such financial statements and supporting schedules have been prepared
in conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto.  No other
financial statements or supporting schedules are required to be included in or
incorporated in the Registration Statement.  The financial data set forth or
incorporated in the Prospectus under the captions “Ratio of Earnings to Fixed
Charges” and “Selected Financial Data” fairly present the information set forth
therein on a basis consistent with that of the audited financial statements
contained, incorporated or deemed to be incorporated in the Registration
Statement.
 
(k)       Incorporation and Good Standing of the Company and its Subsidiaries.
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Maryland and is in good standing
with the State Department of Assessments and Taxation of Maryland and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement.  Essex Portfolio, L.P. is the
Company’s only significant subsidiary (as defined in Rule 1-02 (w) of Regulation
S-X of the Exchange Act) (the “Significant Subsidiary”).  The Significant
Subsidiary has been duly organized and is validly existing as a partnership in
good standing under the laws of the jurisdiction of its organization and has the
requisite power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus.  Each of the Company and
the Significant Subsidiary is duly qualified as a foreign corporation or foreign
partnership to transact business and is in good standing in the State of
California and each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions (other than the State of California)
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.  Except
as described in the Prospectus, all of the issued and outstanding partnership
interests in the Significant Subsidiary have been duly authorized and validly
issued and are fully paid and nonassessable. The partnership interests in the
Significant Subsidiary that are owned by the Company are free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim.  The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K/A for the fiscal year ended December 31, 2011 and
other than (i) those subsidiaries not required to be listed on Exhibit 21.1 by
Item 601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries
formed since December 31, 2011.
 
 
6

--------------------------------------------------------------------------------

 
 
(l)        Capital Stock Matters.  The Shares conform in all material respects
to the description thereof contained in the Prospectus.  All of the issued and
outstanding shares of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”) and the Company’s preferred stock, par value $0.0001 per
share (the “Preferred Stock”) have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws.  None of the outstanding shares of Common Stock and
Preferred Stock were issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company.  There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in all material respects in the Prospectus.  The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Prospectus accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.
 
(m)      Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.   Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change.  The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) prior to the delivery of the first
Placement Notice will have been, and thereafter will continue to be, duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary.  No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (“FINRA”).
 
 
7

--------------------------------------------------------------------------------

 
 
(n)       No Material Actions or Proceedings.  Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.  No material labor dispute with the employees of the Company or any
of its subsidiaries exists or, to the best of the Company’s knowledge, is
threatened or imminent.
 
(o)       All Necessary Permits, etc.  The Company and each subsidiary possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, other than those the failure to possess or
own would not result in a Material Adverse Change, and neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.
 
(p)      Tax Law Compliance.  The Company and its consolidated subsidiaries have
filed all necessary federal, state and foreign income, property and franchise
tax returns and have paid all taxes required to be paid by any of them and, if
due and payable, any related or similar assessment, fine or penalty levied
against any of them except as may be being contested in good faith and by
appropriate proceedings.  The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 5(j)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.
 
(q)       Company is a REIT.  Commencing with the Company’s taxable year ended
December 31, 1994, the Company has been organized and has operated in conformity
with the requirements for qualification as a “real estate investment trust,” and
its organization and proposed method of operation will enable it to continue to
meet the requirements for the qualification and taxation as a “real estate
investment trust” under the Internal Revenue Code of 1986, as amended (the
“Code”).
 
 
8

--------------------------------------------------------------------------------

 
 
(r)        Company Not an “Investment Company”. The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”).  The Company is not, and after receipt of
payment for the Shares will not be, an “investment company” within the meaning
of Investment Company Act and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.
 
(s)       Insurance.  Except as otherwise described in the Prospectus, each of
the Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for the
business for which it is engaged including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  The
Company has no reason to believe that it or any subsidiary will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.
 
(t)        No Price Stabilization or Manipulation.  The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares.
 
(u)       Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.
 
(v)       Exchange Act Compliance.  The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Applicable Time, will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(w)      No Unlawful Contributions or Other Payments.  Neither the Company nor
any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law or of the character required to be
disclosed in the Prospectus.
 
(x)        Company’s Accounting System.  The Company maintains a system of
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles as applied in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
 
9

--------------------------------------------------------------------------------

 
 
(y)       Title to Properties.  Except as otherwise disclosed in the Prospectus
and except as would not have a material adverse effect on the condition,
financial or otherwise, or on the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise: (i)
all properties and assets described in the Prospectus are owned with good and
marketable title by the Company, its subsidiaries and/or a joint venture or
partnership in which any such party is a participant (a “Related Entity”); (ii)
all of the leases under which any of the Company, its subsidiaries or, to the
knowledge of the Company, Related Entities holds or uses real properties or
assets as a lessee are in full force and effect, and neither the Company, nor
any of its subsidiaries or, to the knowledge of the Company, Related Entities is
in material default in respect of any of the terms or provisions of any of such
leases and no claim has been asserted by anyone adverse to any such party’s
rights as lessee under any of such leases, or affecting or questioning any such
party’s right to the continued possession or use of the leased property or
assets under any such leases; (iii) all liens, charges, encumbrances, claims or
restrictions on or affecting the properties and assets of any of the Company,
its subsidiaries or Related Entities which are required to be disclosed in the
Prospectus are disclosed therein; (iv) neither the Company, nor any of its
subsidiaries or, to the knowledge of the Company, Related Entities nor any
lessee of any portion of any such party’s properties is in default under any of
the leases pursuant to which any of the Company, its subsidiaries or, to the
knowledge of the Company, Related Entities leases its properties and neither the
Company, nor any of its subsidiaries or Related Entities knows of any event
which, but for the passage of time or the giving of notice, or both, would
constitute a default under any of such leases; (v) no tenant under any of the
leases pursuant to which any of the Company, or its subsidiaries or, to the
knowledge of the Company, Related Entities leases its properties has an option
or right of first refusal to purchase the premises demised under such lease;
(vi) each of the properties of any of the Company or its subsidiaries or to the
knowledge of the Company, Related Entities complies with all applicable codes
and zoning laws and regulations; and (vii) neither the Company nor any of its
subsidiaries has knowledge of any pending or threatened condemnation, zoning
change or other proceeding or action that will in any manner affect the size of,
use of, improvements on, construction on, or access to the properties of any of
the Company, or its subsidiaries or Related Entities.
 
(z)       Title Insurance.  Title insurance in favor of the mortgagee or the
Company, its subsidiaries and/or their Related Entities is maintained with
respect to each property owned by any such entity in an amount at least equal to
(a) the cost of acquisition of such property or (b) the cost of construction of
such property (measured at the time of such construction), except, in each case,
where the failure to maintain such title insurance would not have a material
adverse effect on the condition, financial or otherwise, or on the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise.
 
 
10

--------------------------------------------------------------------------------

 
 
(aa)     No Convertible Mortgages. Except as described in the Prospectus, the
mortgages and deeds of trust encumbering the properties and assets described in
the Prospectus are not convertible nor does any of the Company, or its
subsidiaries hold a participating interest therein.
 
(bb)    Valid Partnerships.  Each of the partnership and joint venture
agreements to which the Company or any of its subsidiaries is a party, and which
relates to real property described in the Prospectus, has been duly authorized,
executed and delivered by such applicable party and constitutes the valid
agreement thereof, enforceable in accordance with its terms, except as limited
by (a) the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the rights or
remedies of creditors or (b) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought, and
the execution, delivery and performance of any of such agreements did not, at
the time of execution and delivery, and does not constitute a breach of, or
default under, the charter or bylaws of such party or any material contract,
lease or other instrument to which such party is a party or by which its
properties may be bound or any law, administrative regulation or administrative
or court order or decree, except for such breaches or defaults that would not
result in a Material Adverse Change.
 
(cc)     Hazardous Materials. Except as otherwise described in the Prospectus,
none of the Company, or any of its subsidiaries has any knowledge of (a) the
unlawful presence of any hazardous substances, hazardous materials, toxic
substances or waste materials (collectively, “Hazardous Materials”) on any of
the properties owned by it or the Related Entities, or (b) any unlawful spills,
releases, discharges or disposal, of Hazardous Materials that have occurred or
are presently occurring off such properties as a result of any construction on
or operation and use of such properties which presence or occurrence would have
a material adverse effect on the condition, financial or otherwise, or on the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise; and in connection with the
construction on or operation and use of the properties owned by the Company, its
subsidiaries and Related-Entities, each of the Company, and its subsidiaries
represents that, if any, it has no knowledge of any material failure to comply
with all applicable foreign local, state and federal environmental laws,
regulations, ordinances and administrative and judicial orders relating to the
generation, recycling, reuse, sale, storage, handling, transport and disposal of
any Hazardous Materials, except for such failures that would not result in a
Material Adverse Change.
 
 
11

--------------------------------------------------------------------------------

 
 
(dd)    Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign law or regulation relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum and petroleum products (collectively, “Materials of
Environmental Concern”), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environment Concern (collectively, “Environmental Laws”), which
violation includes, but is not limited to, noncompliance with any permits or
other governmental authorizations required for the operation of the business of
the Company or its subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has the Company or any
of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Materials of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the best of the Company’s knowledge, threatened against the Company or
any of its subsidiaries or any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law; and (iii) to the best of
the Company’s knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law or form the basis of a potential Environmental Claim against
the Company or any of its subsidiaries or against any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.
 
(ee)     Environmental Compliance.  The description set forth under the caption
“The Company’s Portfolio may have unknown environmental liabilities” in Item 1A
of the Company’s Annual Report on Form 10-K/A for the fiscal year ended December
31, 2011 accurately describes the Company’s analysis of the compliance of its
properties with Environmental Laws.  On the basis of such analysis and the
amount of its established reserves, the Company has reasonably concluded that
the costs and liabilities associated with the Company’s properties’ compliance
with Environmental Laws would not reasonably be likely, individually or in the
aggregate, to result in a Material Adverse Change.
 
(ff)      Brokers.  Except as set forth in the Prospectus, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.
 
(gg)    No Outstanding Loans or Other Indebtedness.  Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.
 
 
12

--------------------------------------------------------------------------------

 
 
(hh)    No Reliance.  The Company has not relied upon CF&Co or legal counsel for
CF&Co for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.
 
(ii)       CF&Co Purchases.  The Company acknowledges and agrees that CF&Co has
informed the Company that CF&Co may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell the Shares for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent CF&Co may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by CF&Co.
 
(jj)       Compliance with Laws.  The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change.
 
Any certificate signed by an officer of the Company and delivered to CF&Co or to
counsel for CF&Co shall be deemed to be a representation and warranty by the
Company to CF&Co as to the matters set forth therein.
 
The Company acknowledges that CF&Co and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
CF&Co, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
 
Section 6.          Sale and Delivery to CF&Co; Settlement.
 
(a)      Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon CF&Co’s acceptance of the terms of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, CF&Co,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice.  The Company acknowledges
and agrees that (i) there can be no assurance that CF&Co will be successful in
selling Placement Shares, (ii) CF&Co will incur no liability or obligation to
the Company or any other person or entity if it does not sell Placement Shares
for any reason other than a failure by CF&Co to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Placement Shares as required under this
Agreement and (iii) CF&Co shall be under no obligation to purchase Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by CF&Co
and the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)      Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.
 
(c)       Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting CF&Co’s or its designee’s account
(provided CF&Co shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form.  On
each Settlement Date, CF&Co will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date.  The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10(a) hereto, it will (i) hold
CF&Co harmless against any loss, claim, damage, or expense (including reasonable
legal fees and expenses), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to
CF&Co any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.
 
(d)       Denominations; Registration.  Certificates for the Shares, if any,
shall be in such denominations and registered in such names as CF&Co may request
in writing at least one full business day before the Settlement Date.  The
certificates for the Shares, if any, will be made available for examination and
packaging by CF&Co in The City of New York not later than noon (New York time)
on the business day prior to the Settlement Date.
 
(e)       Limitations on Offering Size.  Under no circumstances shall the
Company cause or request the offer or sale of any Shares if, after giving effect
to the sale of such Shares, the aggregate Shares sold pursuant to this Agreement
and the Alternate Distribution Agreements (as defined in Section 21 below) would
exceed the lesser of (i) the amount available for offer and sale under the
currently effective Registration Statement and (ii) the amount authorized from
time to time to be issued and sold under this Agreement and the Alternate
Distribution Agreements by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to
CF&Co in writing (such lesser amount, the “Maximum Amount”).  Under no
circumstances shall the Company cause or request the offer or sale of any Shares
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, duly authorized committee thereof or a duly
authorized executive committee, and notified to CF&Co in writing.  Further,
under no circumstances shall the aggregate offering amount of Shares sold
pursuant to this Agreement and the Alternate Distribution Agreements, including
any separate underwriting or similar agreement covering principal transactions
described in Section 1 of this Agreement and the Alternate Distribution
Agreements, exceed the Maximum Amount.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.          Covenants of the Company.
 
The Company covenants with CF&Co as follows:
 
(a)       Registration Statement Amendments; Payment of Fees.  After the date of
this Agreement and during any period in which a Prospectus relating to any
Placement Shares is required to be delivered by CF&Co under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) to the extent that such information is
not filed via IDEA, the Company will notify CF&Co promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any comment letter from the Commission or any request by the Commission for any
amendment or supplement to the Registration Statement or Prospectus or for
additional information; (ii) the Company will prepare and file with the
Commission, promptly upon CF&Co’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in CF&Co’s reasonable opinion, may be
necessary or advisable in connection with the distribution of the Placement
Shares by CF&Co (provided, however, that the failure of CF&Co to make such
request shall not relieve the Company of any obligation or liability hereunder,
or affect CF&Co’s right to rely on the representations and warranties made by
the Company in this Agreement); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to CF&Co within a reasonable period of time before the filing and CF&Co has not
reasonably objected thereto (provided, however, that the failure of CF&Co to
make such objection shall not relieve the Company of any obligation or liability
hereunder, or affect CF&Co’s right to rely on the representations and warranties
made by the Company in this Agreement) and the Company will furnish to CF&Co at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via IDEA; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act (without
reliance on Rule 424(b)(8) of the Securities Act).
 
(b)       Notice of Commission Stop Orders.  The Company will advise CF&Co,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)       Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by CF&Co under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act.  If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period the Registration
Statement ceases to be effective or it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify CF&Co to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance.
 
(d)       Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the NYSE and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as CF&Co reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign entity or dealer in securities or file a
general consent to service of process in any jurisdiction.
 
(e)       Filings with the NYSE.  The Company will timely file with the NYSE all
material documents and notices required by the NYSE of companies that have or
will issue securities that are listed on the NYSE.
 
(f)        Delivery of Registration Statement and Prospectus.  The Company will
furnish to CF&Co and its counsel (at the expense of the Company) copies of the
Registration Statement and the Prospectus during any period in which a
Prospectus relating to the Placement Shares is required to be delivered under
the Securities Act, in each case as soon as reasonably practicable and in such
quantities as CF&Co may from time to time reasonably request and, at CF&Co’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to CF&Co to the extent such document is available on IDEA.  The
copies of the Registration Statement and the Prospectus and any supplements or
amendments thereto furnished to CF&Co will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to IDEA, except to
the extent permitted by Regulation S-T.
 
 
16

--------------------------------------------------------------------------------

 
 
(g)       Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement (which need not be audited) covering a 12-month period that satisfies
the provisions of Section 11(a) and Rule 158 of the Securities Act.  “Earnings
statement” and “make generally available” will have the meanings contained in
Rule 158 under the Securities Act.
 
(h)       Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with CF&Co, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as CF&Co may designate and to maintain
such qualifications and exemptions in effect for so long as required for the
distribution of the Shares (but in no event for less than one year from the date
of this Agreement); provided, however, that the Company shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject.  In each jurisdiction
in which the Placement Shares have been so qualified or exempt, the Company will
file such statements and reports as may be required by the laws of such
jurisdiction to continue such qualification or exemption, as the case may be, in
effect for so long as required for the distribution of the Placement Shares (but
in no event for less than one year from the date of this Agreement).
 
(i)        Use of Proceeds.  The Company will use the Net Proceeds as described
in the Prospectus in the section entitled “Use of Proceeds.”
 
(j)        Notice of Other Sales.  During the pendency of any Placement Notice
given hereunder, the Company shall provide CF&Co notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Series H Preferred
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Series H Preferred
Stock, warrants or any rights to purchase or acquire Series H Preferred
Stock.  To the extent requested in writing by the Company, CF&Co shall keep
notices provided under this Section 7(j) confidential.
 
(k)      Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise CF&Co promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter, comfort letter
or the like provided to CF&Co pursuant to Section 7 of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(l)        Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by CF&Co or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior officers, during
regular business hours and at the Company’s principal offices, as CF&Co may
reasonably request.
 
(m)      Required Filings Relating to Placement of Placement Shares.  The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act, which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through CF&Co, the Net Proceeds to the Company and the compensation
payable by the Company to CF&Co with respect to such Placement Shares, and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.
 
(n)       Representation Dates; Certificate.  On the date of this Agreement and
each time the Company:
 

 
(i)
files the Prospectus relating to the Shares or amends or supplements (other than
a prospectus supplement relating solely to an offering of securities other than
the Shares) the Registration Statement or the Prospectus relating to the Shares
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of documents by reference into the Registration Statement or
the Prospectus relating to the Shares;

 

 
(ii)
files an annual report on Form 10-K under the Exchange Act (including any Form
10-K/A containing amended financial information or a material amendment to the
previously filed Form 10-K);

 

 
(iii)
files its quarterly reports on Form 10-Q under the Exchange Act; or

 

 
(iv)
files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act.

 
Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”
 
 
18

--------------------------------------------------------------------------------

 
 
the Company shall furnish CF&Co with a certificate, in the form attached hereto
as Exhibit D within three (3) Trading Days of any Representation Date.  The
requirement to provide a certificate under this Section 7(n) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide CF&Co with a certificate under this Section 7(n), then before the
Company delivers the Placement Notice or CF&Co sells any Placement Shares, the
Company shall provide CF&Co with a certificate, in the form attached hereto as
Exhibit D, dated the date of the Placement Notice.
 
(o)       Legal Opinion.  (1) On the date of the first Placement Notice to CF&Co
or the Alternate Managers and (2) within three (3) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit D for which no waiver is
applicable, the Company shall cause to be furnished to CF&Co a written opinion
of Baker & McKenzie LLP (“Company Counsel”), in form and substance satisfactory
to CF&Co and its counsel, dated the date that the opinion is required to be
delivered, substantially similar to the form attached hereto as Exhibit E-1 and
Exhibit E-2, modified as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented; provided, however, that in lieu
of such opinions for subsequent Representation Dates, counsel may furnish CF&Co
with a letter (a “Reliance Letter”) to the effect that CF&Co may rely on a prior
opinion delivered under this Section 7(o) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).
 
(p)       Comfort Letter.  (1) On the date of this Agreement and (2) within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit D for which no waiver is applicable, the Company shall cause its
independent accountants (and/or any other independent accountants whose report
is included in the Registration Statement or the Prospectus) to furnish CF&Co
letters (the “Comfort Letters”), dated the date of the Comfort Letter is
delivered, in form and substance satisfactory to CF&Co, (i) confirming that they
are an independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
 
(q)      REIT Treatment. The Company will use its reasonable efforts to enable
the Company to continue to meet the requirements to qualify for taxation as a
REIT under the Code for subsequent tax years that include any portion of the
term of this Agreement except as otherwise determined by the Board of Directors
of the Company to be in the best interests of stockholders.
 
 
19

--------------------------------------------------------------------------------

 
 
(r)        Investment Company Act.  The Company will conduct its affairs in such
a manner so as to reasonably ensure that neither it nor the Subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
 
(s)       Securities Act and Exchange Act.  The Company will use its
commercially reasonable efforts to comply with all requirements imposed upon it
by the Securities Act and the Exchange Act as from time to time in force, so far
as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.
 
(t)        No Offer to Sell.  Other than a free writing prospectus (as defined
in Rule 405 under the Securities Act) approved in advance in writing by the
Company and CF&Co in its capacity as principal or agent hereunder, neither CF&Co
nor the Company (including its agents and representatives, other than CF&Co in
its capacity as such) will, directly or indirectly, make, use, prepare,
authorize, approve or refer to any free writing prospectus relating to the
Shares to be sold by CF&Co as principal or agent hereunder.
 
(u)       Regulation M.  If the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Company or the Series H Preferred Stock,
it shall promptly notify CF&Co and sales of the Placement Shares under this
Agreement shall be suspended until that or other exemptive provisions have been
satisfied in the judgment of each party.
 
(v)       Transfer Agent.  The Company shall maintain, at its expense, a
registrar and transfer agent for the Series H Preferred Stock.
 
(w)      Disclosure of Sales.  The Company will disclose in its quarterly
reports on Form 10-Q and in its annual report on Form 10-K the number of
Placement Shares sold through the Managers during the relevant quarter.
 
(x)        Market Stabilization. The Company will not, and will use its
commercially reasonable efforts to cause its officers, trustees and affiliates
not to, (i) take, directly or indirectly, any action designed to stabilize or
manipulate the price of any security of the Company, or which may cause or
result in, or which might in the future reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Company, to facilitate the sale or resale of any of the Shares, (ii) sell, bid
for, purchase or pay anyone any compensation for soliciting purchases of the
Shares during the pendency of any Placement Notice or (iii) pay or agree to pay
to any person any compensation for soliciting any order to purchase any other
securities of the Company during the pendency of any Placement Notice; provided,
however, that upon consent of CF&Co the Company may bid for and purchase Series
H Preferred Stock in accordance with Rule 10b-18 under the Exchange Act.
 
 
20

--------------------------------------------------------------------------------

 
 
(y)      Listing.  During any period in which the Prospectus relating to the
Placement Shares is required to be delivered by CF&Co under the Securities Act
with respect to a pending sale of the Placement Shares (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use its commercially reasonable efforts to
cause the Placement Shares to be listed on the NYSE.
 
(z)       Available Shares. The Company will ensure that there are at all times
sufficient shares of Series H Preferred Stock to provide for the issuance, free
of any preemptive rights, out of its authorized but unissued shares of Series H
Preferred Stock, equal to the Maximum Amount.
 
Section 8.          Payment of Expenses.
 
(a)           Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, in such number as
CF&Co shall deem necessary, (ii) the printing and delivery to CF&Co of this
Agreement and such other documents as may be required in connection with the
offering, purchase, sale, issuance or delivery of the Placement Shares, (iii)
the preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to CF&Co, including any stock or other transfer taxes and any
capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to CF&Co, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company, (v)
the qualification or exemption of the Placement Shares under state securities
laws in accordance with the provisions of Section 7(h) hereof, including filing
fees (provided, however, any fees or disbursements of counsel for CF&Co in
connection therewith shall be paid by CF&Co), (vi) the printing and delivery to
CF&Co of copies of any permitted Free Writing Prospectus and the Prospectus and
any amendments or supplements thereto in such number as CF&Co shall deem
necessary, (vii) the preparation, printing and delivery to CF&Co of copies of
the blue sky survey and any Canadian “wrapper” and any supplements thereto, in
such number as CF&Co shall deem necessary, (viii) the fees and expenses of the
transfer agent and registrar for the Shares, (ix) the filing fees incident to
any review by FINRA of the terms of the sale of the Shares, and (x) the fees and
expenses incurred in connection with the listing of the Placement Shares on the
NYSE.
 
Section 9.          Conditions of CF&Co’s Obligations.
 
The obligations of CF&Co hereunder with respect to a Placement will be subject
to the continuing accuracy and completeness of the representations and
warranties of the Company contained in this Agreement or in certificates of any
officer of the Company or any Subsidiary of the Company delivered pursuant to
the provisions hereof, to the performance by the Company of its covenants and
other obligations hereunder, and to the following further conditions:
 
(a)       Effectiveness of Registration Statement. The Registration Statement
shall have become effective and shall be available for (1) all sales of
Placement Shares issued pursuant to all prior Placement Notices and (2) the sale
of all Placement Shares contemplated to be issued by any Placement Notice.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)       No Material Notices.  None of the following events shall have occurred
and be continuing: (1) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus; (2)
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (3) receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (4) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus, or any Issuer Free Writing
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related Prospectus, or any Issuer Free
Writing Prospectus, or any such document so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading or, that in the case of
the Prospectus and any Issuer Free Writing Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
(c)       Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the business, properties, earnings,
results of operations or prospects of the Company except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Change.
 
(d)       Counsel Letters. CF&Co shall have received the favorable opinion of
Company Counsel, required to be delivered pursuant to Section 7(o) on or before
the date on which such delivery of such opinion is required pursuant to Section
7(o). On or before the date of the first Placement Notice and thereafter within
three (3) Trading Days of each Representation Date with respect to which the
Company is required to cause to be furnished to CF&Co a written opinion of
Company Counsel pursuant to Section 7(o), Sidley Austin LLP shall have furnished
to CF&Co its negative assurance letter in form and substance satisfactory to
CF&Co dated the date the letter is required to be delivered.
 
(e)       Representation Certificate. CF&Co shall have received the certificate
required to be delivered pursuant to Section 7(n) on or before the date on which
delivery of such certificate is required pursuant to Section 7(n).
 
(f)        Accountant’s Comfort Letter. CF&Co shall have received the Comfort
Letter required to be delivered pursuant to Section 7(q) on or before the date
on which such delivery of such Comfort Letter is required pursuant to Section
7(q).
 
 
22

--------------------------------------------------------------------------------

 
 
(g)       Approval for Listing.  The Placement Shares shall either have been (i)
approved for listing on NYSE, subject only to notice of issuance, or (ii) the
Company shall have filed an application for listing of the Placement Shares on
NYSE at, or prior to, the issuance of any Placement Notice.
 
(h)       No NYSE Suspension or FINRA Objection.  Trading in the Series H
Preferred Stock shall not have been suspended on the NYSE.  FINRA shall not have
objected to the fairness or reasonableness of the terms or arrangements under
this Agreement.
 
(i)        Additional Documents. On each date on which the Company is required
to deliver a certificate pursuant to Section 7(n), counsel for CF&Co shall have
been furnished with such documents and opinions as they may reasonably require
for the purpose of enabling them to pass upon the issuance and sale of the
Shares as herein contemplated, or in order to evidence the accuracy of any of
the representations or warranties, or the fulfillment of any of the conditions,
contained in this Agreement.
 
(j)        Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
 
(k)       Termination of Agreement. If any condition specified in this Section 9
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by CF&Co by notice to the Company.  Notice of such
cancellation shall be given in writing and addressed to each of the individuals
of the Company set forth on Exhibit B.
 
Section 10.        Indemnification.
 
(a)       Company Indemnification.  The Company agrees to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 10(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which CF&Co, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus or in
any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Shares under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance upon and in conformity with written
information relating to any of the Managers and furnished to the Company by any
of the Managers expressly for inclusion in any document as described in clause
(x) of this Section 10(a).  This indemnity agreement will be in addition to any
liability that the Company might otherwise have.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)       CF&Co Indemnification.  CF&Co agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 10(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
written information relating to CF&Co and furnished to the Company by CF&Co
expressly for inclusion in any document as described in clause (x) of Section
10(a).
 
(c)       Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party.  If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense.  The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties; provided, however, that the
indemnifying party shall not, in connection with any one such claim or action or
separate but substantially similar or related claims or actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all indemnified
parties (which shall also include in this case, any and all Alternate Managers
being indemnified by the Company in such claims or actions pursuant to their
respective equity distribution agreements) or for legal fees, expenses and other
charges that are not reasonable.  It is understood that the indemnifying party
or parties shall not, in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (in addition to any local counsel)
for all such indemnified party or parties.  All such fees, disbursements and
other charges will be reimbursed by the indemnifying party promptly as they are
incurred.  Except as provided in Section 10(d), an indemnifying party will not,
in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 10 or Section 11 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
 
 
24

--------------------------------------------------------------------------------

 
 
(d)       Settlement Without Consent if Failure to Reimburse.  If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel to which such
indemnified party is entitled pursuant to this Agreement and subject to
applicable law, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 10(a) effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 11.         Contribution.
 
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in Section 10 is applicable in accordance
with its terms but for any reason is held to be unavailable from the Company or
CF&Co, the Company and CF&Co will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than
CF&Co, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and CF&Co may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and
CF&Co on the other.  The relative benefits received by the Company on the one
hand and CF&Co on the other hand shall be deemed to be in the same proportion as
the total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by
CF&Co from the sale of Placement Shares on behalf of the Company.  If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and CF&Co, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or CF&Co, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and CF&Co agree that it would not be just
and equitable if contributions pursuant to this Section 11 were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11 shall be deemed to include, for the purpose of this Section 11, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof.  Notwithstanding the foregoing
provisions of this Section 11, CF&Co shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 11, any person who controls CF&Co within the meaning of the
Securities Act, and any affiliates, officers, directors, partners, employees or
agents of CF&Co, will have the same rights to contribution as CF&Co, and any
person who controls the Company within the meaning of the Securities Act, each
director of the Company, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 11, will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 11 except to the extent that the failure
to so notify such other party materially prejudiced the substantive rights or
defenses of the party from whom contribution is sought. Except for a settlement
entered into pursuant to the last sentence of Section 10(c) hereof, no party
will be liable for contribution with respect to any action or claim settled
without its written consent if such consent is required pursuant to Section
10(c) hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 12.        Representations and Agreements to Survive Delivery.
 
All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its Subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation made by or on behalf of CF&Co or its controlling persons,
or by or on behalf of the Company, and shall survive delivery of the Shares to
CF&Co.
 
Section 13.        Termination of Agreement.
 
(a)       Termination; General. CF&Co may terminate this Agreement, by notice to
the Company, as hereinafter specified at any time (1) if there has been, since
the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any change, or any development or event
involving a prospective change, in the condition, financial or otherwise, or in
the business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the reasonable judgment of CF&Co is material and adverse and makes
it impractical or inadvisable to market the Shares or to enforce contracts for
the sale of the Shares, (2) if there has occurred any material adverse change in
the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of CF&Co, impracticable
or inadvisable to market the Shares or to enforce contracts for the sale of the
Shares, (3) if trading in the Placement Shares has been suspended or limited by
the Commission or the NYSE, or if trading generally on the NYSE has been
suspended or limited, or minimum prices for trading have been fixed on the NYSE,
(4) if any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities.
 
(b)       Termination by the Company.  The Company shall have the right, by
giving ten (10) days notice as hereinafter specified to terminate this Agreement
in its sole discretion at any time after the date of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)       Termination by CF&Co.  CF&Co shall have the right, by giving ten (10)
days notice as hereinafter specified to terminate this Agreement in its sole
discretion at any time after the date of this Agreement.
 
(d)       Automatic Termination.  Unless earlier terminated pursuant to this
Section 13, this Agreement shall automatically terminate upon the issuance and
sale of the Maximum Amount of Shares through the Managers pursuant to this
Agreement and the Alternate Distribution Agreements.
 
(e)       Continued Force and Effect.  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 9(k), 13(a), (b), (c), or (d)
above or otherwise by mutual agreement of the parties.
 
(f)       Effectiveness of Termination.  Any termination of this Agreement shall
be effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date specified in such notice by CF&Co or the Company, as the
case may be.  If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.
 
(g)       Liabilities. If this Agreement is terminated pursuant to Section 9(k)
or this Section 13, such termination shall be without liability of any party to
any other party except as provided in Section 8 hereof, and except that, in the
case of any termination of this Agreement, Section 5, Section 10, Section 11,
Section 12, Section 17 and Section 23 hereof, and the obligation herein to pay
any discount, commission or other compensation accrued but unpaid, shall survive
such termination and remain in full force and effect.
 
Section 14.        Notices.
 
All notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement shall be in
writing, unless otherwise specified in this Agreement.  Notices to CF&Co shall
be directed to Cantor Fitzgerald & Co., 499 Park Avenue, New York, New York
10022, fax no. (212) 308-3730, Attention: Capital Markets/Jeffrey Lumby, with a
copy to Sidley Austin LLP, 1001 Page Mill Road, Building 1, Palo Alto,
California 94304, fax no. (650) 565-7100, Attention: Justin L. Bastian; notices
to the Company shall be delivered to Essex Property Trust, Inc., 925 East Meadow
Drive, Palo Alto, California 94303, fax no. (650) 320-9833, attention: Michael
Dance, Chief Financial Officer, with a copy to Baker & McKenzie LLP, Two
Embarcadero Center, 11th Floor, San Francisco, CA 94111-3802, fax no. (415)
576-3099, attention: Stephen Schrader, Esq.  Each party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose. Each such notice or other
communication shall be deemed given (i) when delivered personally or by
verifiable electronic transmission (with an original to follow) on or before
4:30 p.m., New York City time, on a Business Day (as defined below), or, if such
day is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the NYSE
and commercial banks in the City of New York are open for business.
 
 
28

--------------------------------------------------------------------------------

 


Section 15.        Parties.
 
This Agreement shall inure to the benefit of and be binding upon CF&Co, the
Company and their respective successors and affiliates.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, firm or corporation, other than CF&Co, the Company and their respective
successors and affiliates and the controlling persons and officers and directors
referred to in Sections 10 and 11 and their heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained.  This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of
CF&Co, the Company and their respective successors and affiliates, and said
controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or
corporation.  No purchaser of Shares from CF&Co shall be deemed to be a
successor by reason merely of such purchase.
 
Section 16.        Adjustments for Stock Splits.
 
The parties acknowledge and agree that all stock-related numbers contained in
this Agreement shall be adjusted to take into account any stock split, stock
dividend or similar event effected with respect to the Shares.
 
Section 17.        Governing Law and Time; Waiver of Jury Trial.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. EACH
OF THE COMPANY AND CF&CO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 18.        Consent to Jurisdiction.   Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof (certified or
registered mail, return receipt requested) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.
 
Section 19.        Use of Information. CF&Co may not use any information gained
in connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 20.        Effect of Headings.
 
The Section and Exhibit headings herein are for convenience only and shall not
affect the construction hereof.
 
Section 21.        Definitions.
 
As used in this Agreement, the following terms have the respective meanings set
forth below:
 
“Alternate Distribution Agreements” means the Equity Distribution Agreements,
entered into as of this date, between the Company and each of the Alternate
Managers.
 
“Applicable Time” means the time (a) each Placement Notice is given hereunder
and (b) each sale of any Shares is made.
 
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Shares that (1) is required to be filed
with the Commission by the Company, (2) is a “road show” that is a “written
communication” within the meaning of Rule 433(d)(8)(i) whether or not required
to be filed with the Commission, or (3) is exempt from filing pursuant to Rule
433(d)(5)(i) because it contains a description of the Shares or of the offering
that does not reflect the final terms, and all free writing prospectuses that
are listed in Exhibit F hereto, in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g) under the Securities Act.
 
 “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.
 
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
 
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to IDEA; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to IDEA; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by CF&Co outside of
the United States.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 22.        Permitted Free Writing Prospectuses.
 
The Company represents, warrants and agrees that, unless it obtains the prior
consent of CF&Co, and CF&Co represents, warrants and agrees that, unless it
obtains the prior consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by CF&Co or by the Company, as the case may be,
is hereinafter referred to as a “Permitted Free Writing Prospectus.”  The
Company represents and warrants that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.  For the purposes of clarity, the parties hereto agree that all free
writing prospectuses, if any, listed in Exhibit F hereto are Permitted Free
Writing Prospectuses.
 
Section 23.        Absence of Fiduciary Relationship.
 
The Company acknowledges and agrees that:
 
(a)       CF&Co is acting solely as agent (or as principal pursuant to a
separate underwriting or similar agreement described in Section 1) in connection
with the public offering of the Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and CF&Co, on the other hand, has
been or will be created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether or not CF&Co has advised or is advising
the Company on other matters, and CF&Co has no obligation to the Company with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;
 
(b)       it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
 
(c)       CF&Co has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;
 
(d)       it is aware that CF&Co and its respective affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and CF&Co has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise;
 
(e)       the price of the Shares sold pursuant to this Agreement will not be
established by CF&Co; and
 
 
31

--------------------------------------------------------------------------------

 
 
(f)        it waives, to the fullest extent permitted by law, any claims it may
have against CF&Co for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Shares under this Agreement and agrees that
CF&Co shall not have any liability (whether direct or indirect, in contract,
tort or otherwise) to it in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on its behalf or in right of it or the
Company, employees or creditors of Company.
 
Section 24.        Integration.
 
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and CF&Co, or any of them, with respect to
the subject matter hereof.  Neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and
CF&Co.  In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.
 
Section 25.        Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery of an executed Agreement by one party to the other
may be made by facsimile, electronic or pdf transmission.
 
[Remainder of Page Intentionally Blank]
 
 
32

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the understanding among the Company and
CF&Co, please so indicate in the space provided below for that purpose,
whereupon this Agreement and your acceptance shall constitute a binding
agreement between the Company and CF&Co.
 
Very truly yours,
 

  ESSEX PROPERTY TRUST, INC.          
 
By:
/s/ Michael T. Dance       Name:    Michael T. Dance       Title:      Executive
Vice President and Chief Financial Officer

 
ACCEPTED as of the date
first-above written:


CANTOR FITZGERALD & CO.
 
By:  /s/ Jeffrey Lumby
Name:  Jeffrey Lumby
Title:  Managing Director
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF PLACEMENT NOTICE


From:
[
]

Cc:
[
]

To:
[
]



Subject:                  Equity Distribution—Placement Notice


Gentlemen:


Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Essex Property Trust, Inc. (the “Company”), and
Cantor Fitzgerald & Co. (“CF&Co”), dated March 5, 2012 (the “Agreement”), I
hereby request on behalf of the Company that CF&Co sell up to [ ] shares of the
Company’s 7.125% Series H Cumulative Redeemable Preferred Stock, par value
$0.0001 per share, at a minimum market price of $_______ per share.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
AUTHORIZED/DESIGNATED INDIVIDUALS FOR PLACEMENT NOTICES
 
 
Authorized Individuals for the Company
 
Designated Individuals for CF&Co
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
COMPENSATION
 
CF&Co shall be paid compensation equal to up to two percent (2%) of the gross
proceeds from the sales of the Shares sold by CF&Co pursuant to the terms of
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
OFFICER’S CERTIFICATE
 
The undersigned, the duly qualified and elected _______________________, of
ESSEX PROPERTY TRUST, INC. (“Company”), a Maryland corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(n)
of the Equity Distribution Agreement dated March 5, 2012 (the “Agreement”)
between the Company and Cantor Fitzgerald & Co. (“CF&Co”):


(i)            The representations and warranties of the Company in Section 5 of
the Equity Distribution Agreement (A) to the extent such representations and
warranties are subject to qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, are true and correct on and
as of the date hereof with the same force and effect as if expressly made on and
as of the date hereof, except for those representations and warranties that
speak solely as of a specific date and which were true and correct as of such
date, and (B) to the extent such representations and warranties are not subject
to any qualifications or exceptions, are true and correct in all material
respects as of the date hereof as if made on and as of the date hereof with the
same force and effect as if expressly made on and as of the date hereof except
for those representations and warranties that speak solely as of a specific date
and which were true and correct as of such date; and
 
(ii)           The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Agreement at
or prior to the date hereof.
 
 
By:
        Name:       Title:  

 
Date: ________
                  
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1
 
MATTERS TO BE COVERED BY INITIAL OPINION OF
 
BAKER & MCKENZIE LLP
 
AND EACH TIME THE COMPANY FILES A FORM 10-K1
 
 
(i)
As of December 31, 2011, the authorized capitalization of the Company was as set
forth under the captions "Update Concerning Capital Stock" in the Prospectus
Supplement and "Description of Capital Stock" in the Prospectus.  The Company's
Common Stock, 4.875% Series G Cumulative Convertible Preferred Stock, and 7.125%
Series H Cumulative Redeemable Preferred Stock conform as to legal matters in
all material respects to the descriptions thereof contained in the two foregoing
captions.

 
 
(ii)
The Company is a corporation duly incorporated and existing under and by virtue
of the laws of the State of Maryland and is in good standing with the State
Department of Assessments and Taxation of Maryland.  The Company has the
corporate power to own, lease and operate its properties and conduct its
business in all material respects as described under the headings “Item 1
Business” and “Item 2 Properties” in the Company’s Annual Report on Form 10-K/A
for the year ended December 31, 2011.  The Operating Partnership is validly
existing as a limited partnership in good standing under the laws of the
jurisdiction of its incorporation or organization with the power to own, lease
and operate its properties.

 
 
(iii)
To the knowledge of such counsel, the Company and the Operating Partnership is
duly qualified or registered to transact business in each jurisdiction set forth
on Schedule 1 hereto in which the failure, individually or in the aggregate, to
be so qualified could reasonably be expected to have a Material Adverse
Effect.  To the knowledge of such counsel, other than the Company’s interests in
the Subsidiaries or as disclosed in the Prospectus, the Company does not own,
directly or indirectly, any capital stock or other equity securities of any
other corporation or any ownership interest in any limited liability company,
partnership, joint venture or other association.

 
 
(iv)
The execution, delivery and performance of the Equity Distribution Agreement by
the Company and the transactions contemplated thereby do not conflict with, or
result in any breach of, or constitute a default under (nor constitute an event
that with notice, lapse of time or both would constitute a breach of or default
under), (i) the charter or bylaws of the Company, (ii) any agreement listed on
Schedule 2 hereto or (iii) to our knowledge, any Applicable Law or any decree,
judgment or order applicable to the Company (other than state and foreign
securities or blue sky laws, as to which we express no opinion), except in the
case of clauses (ii) and (iii) for such conflicts, breaches or defaults, which
individually or in the aggregate could not be reasonably expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------

1  Or any amendment to the Form 10-K.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(v)
The Company has the corporate power to execute and deliver the Agreement and to
issue, sell and deliver the Shares as contemplated in the Agreement.  The
Agreement has been duly authorized, executed and, so far as is known to us,
delivered by the Company.

 
 
(vi)
No approval, authorization, consent or order of, or filing with, any federal or
state governmental or regulatory commission, board, body, authority or agency is
required under Applicable Law in connection with the execution, delivery and
performance of the Equity Distribution Agreement, or the consummation of the
transactions contemplated thereby, by the Company, other than such as have been
obtained or made under the Securities Act or the Securities Exchange Act of
1934, as amended, and such approvals as have been obtained in connection with
the listing of the Placement Shares on the New York Stock Exchange; provided,
however, that we do not express any opinion as to any necessary qualification
under the securities or blue sky laws of the various jurisdictions in which the
Placement Shares are being offered by CF&Co or any approval of the underwriting
terms and arrangements relating to the offering of the Placement Shares by
FINRA.

 
 
(vii)
The Shares, when issued and delivered by the Company pursuant to the resolutions
of the Company’s Board of Directors approving such issuances and the Agreement
against payment of the consideration set forth therein, will be duly authorized,
validly issued, fully paid and nonassessable.

 
 
(viii)
The issuance and sale of the Placement Shares by the Company is not subject to
preemptive or other similar rights arising by operation of the Maryland General
Corporation Law under the charter or bylaws of the Company or under any
agreement known to us to which the Company is a party.

 
 
(ix)
To our knowledge, except as otherwise described in the Registration Statement,
the Prospectus, the documents incorporated therein by reference or the exhibits
filed in connection therewith, there are no persons with registration or other
similar rights to have any securities registered pursuant to the Registration
Statement.

 
 
(x)
At the time the Registration Statement became effective, the Registration
Statement and, as of the date of the Equity Distribution Agreement and the date
hereof, the Prospectus (in each case, other than the financial statements,
financial schedules and other financial and statistical data included or
incorporated by reference in, or excluded from, the Registration Statement and
the Prospectus, as to which we express no opinion) complied as to form in all
material respects with the requirements of the Securities Act and the rules and
regulations promulgated thereunder.

 
 
E-1-2

--------------------------------------------------------------------------------

 
 
 
(xi)
The statements under the caption “Description of Capital Stock” in the
Prospectus, insofar as such statements constitute a summary of the legal matters
referred to therein, constitute accurate summaries thereof in all material
respects as of the date of such statements.

 
 
(xii)
To our knowledge, there are no actions, suits or proceedings or inquiries or
investigations, pending or threatened, against the Company or any of its
officers and directors or to which the Company’s assets (excluding the Company’s
direct or indirect interests in the Subsidiaries) are subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required to be described in the Prospectus or the documents incorporated
therein by reference but are not so described.

 
 
(xiii)
The Company is not an “investment company” required to register under the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.

 
 
(xiv)
The Shares to be issued and sold by the Company pursuant to the Equity
Distribution Agreement are duly listed, and admitted and authorized for trading,
subject to official notice of issuance, on the NYSE.

 
 
(xv)
Commencing with its taxable year ended December 31, 1994 through its most
recently ended taxable year, the Company has been organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and its organization and proposed method of operation will enable it to
continue to meet the requirements for qualification and taxation as a REIT; and

 
 
(xvi)
The statements contained in the Prospectus Supplement under the caption “Certain
Material U.S. Federal Income Tax Considerations” insofar as such statements
constitute matters of law, summaries of legal matters, or legal conclusions,
have been reviewed by us and fairly present and summarize, in all material
respects, the matters referred to therein.

 
The Registration Statement became automatically effective under the Securities
Act on March 25, 2010 and, to our knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act or proceedings therefor initiated or threatened by the Commission.
 
 
E-1-3

--------------------------------------------------------------------------------

 
 
In addition, we have reviewed the Registration Statement and the Prospectus and
participated in conferences with officers and other representatives of the
Company, representatives of independent public accountants for the Company at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed, and although we are not passing upon, and do not assume
any responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement and the
Prospectus and have not made any independent check or verification thereof,
during the course of such participation, nothing has come to our attention that
leads us to believe that the Registration Statement, at the time such
Registration Statement became effective or was deemed to have become effective
under Section 11(d) of the Securities Act and Rule 430B thereunder, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or that the Prospectus, as of the date of the Equity Distribution Agreement or
the date hereof, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that we express no belief with respect
to the financial statements, financial schedules and other financial or
statistical data included or incorporated by reference in, or excluded from, the
Registration Statement or the Prospectus).
 
The limitations inherent in the independent verification of factual matters and
the character of determinations involved in the preparation of a disclosure
document are such, however, that we do not assume any responsibility, except as
otherwise stated in opinion (xi) and (xvi) above, for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or
Prospectus or any amendments or supplements thereto (including any of the
documents incorporated by reference therein).
 
In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the California Corporations
Code or the federal law of the United States, to the extent they deem proper and
specified in such opinion, upon the opinion (which shall be satisfactory in form
and substance to the Manager, shall expressly state that the Manager and
Manager’s counsel may rely on such opinion as if the opinion were addressed to
them and shall be furnished to the Manager) of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Manager; provided, however, that such counsel shall further state that they
believe that they, the Manager and the Manager’s counsel are justified in
relying upon such opinion of other counsel, and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials.
 
 
E-1-4

--------------------------------------------------------------------------------

 
 
EXHIBIT E-2


MATTERS TO BE COVERED BY
 
SUBSEQUENT COMPANY COUNSEL OPINIONS1
 
The Registration Statement, when it became effective, and the Prospectus and any
amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
for registration statements on Form S-3 under the Securities Act and the rules
and regulations of the Commission thereunder, and each of the documents
incorporated by reference in the Registration Statement or the Prospectus, or
any amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder;
it being understood, however, that we express no opinion with respect to the
financial statements, schedules or other financial or statistical data included
or incorporated by reference in, or omitted from, the Registration Statement or
the Prospectus or any other document.  In passing upon the compliance as to form
of the Registration Statement and the Prospectus and any other document, we have
assumed that the statements made and incorporated by reference therein are
correct and complete.
 
(a)           The Registration Statement has become effective under the
Securities Act and, to our knowledge, no stop order suspending the effectiveness
of the Registration Statement has been issued and no proceeding for that purpose
has been instituted by the Commission.
 
(b)           To our knowledge and other than as set forth in the Prospectus or
in a document incorporated by reference into the Prospectus, there are no legal
or governmental proceedings, pending or threatened, to which the Company is a
party required to be described in the Prospectus or in the documents
incorporated by reference but are not so described.
 
In addition, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company, and your representatives, at which the contents of
the Registration Statement and the Prospectus and related matters were discussed
and, although we are not passing upon, and do not assume any responsibility for,
the accuracy, completeness or fairness of the statements contained or
incorporated by reference in the Registration Statement and the Prospectus and
have not made any independent check or verification thereof, during the course
of such participation, no facts came to our attention that caused us to believe
that the Registration Statement, at the time it became effective or was deemed
to have become effective under Section 11(d) of the Securities Act and Rule 430B
thereunder, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus (including the
documents incorporated therein by reference), as of its date, contained an
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; it being understood that we express
no belief with respect to the financial statements, schedules and other
financial and statistical data included or incorporated by reference in the
Registration Statement or the Prospectus.
 

--------------------------------------------------------------------------------

1  Other than such times that the Company files a Form 10-K.  When the Company
files a Form 10-K, or any amendment thereto, the Company shall be required to
deliver the opinions contained in Exhibit E-1.
 
 
E-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
PERMITTED FREE WRITING PROSPECTUSES
 
 
F-1

--------------------------------------------------------------------------------